DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	The Preliminary Amendment filed on December 9, 2019, has been entered. 






3.	 Applicant’s election on July 30, 2021 of Group I without traverse (claims 1 -12), is acknowledged.




Claim Disposition

4.	Claims 1-17 are pending. Claims 1-12 are under examination. Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.




Drawings
5.	The drawings filed on December 9, 2019, are accepted by the examiner.




Specification Objection

6.	The specification is objected to for the following informalities:
The specification is objected to for the following typographical error found on page 2 line 4, “…engineering and regenerative medicine area. Its excellent mechanical properties along

presence of easy accessible chemical groups for functional modifications filled almost
all the parameters for [[and]] an ideal material for bioprinting. However, the scientific
community still not founded the best processing method in order to print silk fibroin”.
The specification is objected to for the following typographical error found on paragraph [0006] “The present disclosure relates to the development a methodology that comprises the use of an enzymatically cross-linked approach that provides a silk ink able to be used in 3D printing. This methodology overcomes the facts previously pointed out by referring to the development of an enzymatically cross-linked silk fibroin ink, using horseradish peroxidase and hydrogen peroxide as enzyme and substrate respectively to modify the silk fibroin water solution to be used as a [[bionk]] bioink.
Correction is required. 




Information Disclosure Statement

7.	The Information Disclosure Statement filed on January, 7, 2020, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.



Claim Objection

8.	Claim 6 is objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 6 is amended to spell out the acronym “kPa.s”.
Appropriate correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DATABASE WPI, Week 201459,Thomson Scientific, London, GB;AN 2014-N97544
& PT 107 426 A1 (A4TEC ASSOC ADVANCEMENT TISSUE ENG CELL) 29 April 2014 (2014-04-29).
The reference discloses (abstract) a hydrogel comprising silk fibroin enzymatically cross-linked with a mixture of peroxide and horse radish protein. The term 
Therefore, the limitations of the claims are met by the reference.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



11.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being obvious over DATABASE WPI, Week 201459,Thomson Scientific, London, GB;AN 2014-N97544
& PT 107 426 A1 (A4TEC ASSOC ADVANCEMENT TISSUE ENG CELL) 29 April 2014 (2014-04-29) in view of Omenetto et al. (29 October 2015, (US PG PUB 20150307728).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
The reference discloses a hydrogel comprising silk fibroin enzymatically cross-linked with a mixture of peroxide and horse radish protein. The term "ink" disclosed in the present application covers any compositions made of enzymatically cross-linked hydrogel therefore the reference implicitly discloses the ink according to the claims. The reference teaches silk fibroin hydrogel involves reacting peroxidase and hydrogen peroxide with aqueous solutions of silk fibroin at moderate temperature and pH range. Gelation of human and animal cells and therapeutic agents are performed to detect bioactive agents. The matrix is soaked in organic solvents to form different spatial conformation. Silk fibroin hydrogel is processed into different shapes such as bio-adhesive hydrogels, fibers, disks, membranes and micro or nano particles (see the abstract). The ink of the primary reference is described as the ink recited in the claims thus would inherently possess a partial beta sheet conformation.
The primary reference differs from the claimed invention with respect to the limitations of the hydrogel comprising either keratin or elastin, however, these properties do not appear to have a recited effect, thus can be construed as an alternative enzymatically cross-linked composition, thus an ordinary skilled worker would have considered adding natural proteins among those keratin and elastin in order to provide an alternative or routine optimization. Although the primary reference does not expressly teach keratin or elastin, Omenetto et al. discloses an ink with the additional 
 [0086] Proteins are by nature macromolecules, and consequently the viscosity of their solutions is often dramatically affected by changes in concentration. At higher concentrations, the capillary force is insufficient to break the filament of the droplet during the ejection, and the droplet retracts back into the nozzle. For polymers, the micro-rheological explanation for this behavior is that the coiled and folded polymer chains are elongated in the direction of flow into a stretched state, which is accompanied by a strong increase of the hydrodynamic drag. However, most proteins, unlike synthetic linear polymers, are not randomly coiled chains; rather, most proteins tend to be carefully folded into organized structures in their native state, and the degree to which proteins are either globular or fibrous plays an important role in their intrinsic viscosity, which, consequently affects the maximum concentration of a printable solution. This implies a relative facility in the printing of globular protein such as enzymes, messenger/signaling, and transport proteins, while structural fibrous protein, such as keratin, collagen, and elastin are impossible to print at relevant concentrations or in mild conditions (e.g., neutral pH, aqueous solution). This has a significant impact on the concentration limitation of printable solutions of specific categories of important proteins, e.g., structural proteins. As an example, globular proteins may be easily printable in concentrations of 10 wt % or more with common dampened nozzles, but type I collagen solutions, for example, in concentrations even as low as 0.3-0.5 wt % (a range commonly used for biomedical applications) are unprintable with the same devices. While a common technique for improving the printability of viscous inks is to bioprinting process. This aspect is inherited from the tendency of cell-produced monomers in more organized structures to self-assemble when exposed to physiological conditions. Such proteins are engineered by nature to self-organize in the extracellular space and not in an extrusion process upon exposure specific stimuli. 
In addition, Omenetto et al. teach at paragraph [0103] that, “…. such silk inks are suitable for use in conjunction with commercially available inkjet printers. As described herein, in a relatively inexpensive, streamlined fashion, inkjet printing can be employed for the fabrication of a wide range of nanostructures, using silk inks as a medium. These include two-dimensional (2D) and three-dimensional (3D) nanostructures. Unique material features of silk fibroin allow incorporation of a variety of agents or dopants for functionalization, which are stabilized within the silk ink. The invention is applicable to an array of technologies, including but are not limited to, optoelectonic, photonics, and therapeutics. Regarding the recitation of an ink with a loss modulus and a storage modulus, these limitations are also rendered obvious based on the disclosure in the primary reference of the ink as claimed, would therefore be inherent properties of said ink. With respect to the molecular weight of the proteins (keratin and elastin) the weights are within the skill of the ordinary artisan and not the crux of the invention. Moreover, Omenetto et al. teach that these proteins can be added with molecular weights of 3.5 to 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole an ink comprising a silk fibroin enzymatically cross-linked hydrogel comprising an aqueous solution of silk fibroin because the combined teaching of the references provides such an ink for utilization in 3D printing. Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741.  The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741.  The Court further advised that “[a] person of ordinary skill is…a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.

Conclusion


12.	 No claims are presently allowable.



/HOPE A ROBINSON/Primary Examiner, Art Unit 1652